DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara (US 2004/0247900; IDS, 06/07/2019).
Ogihara is directed to an antireflective film material, an antireflective film and pattern formation using the same. Ogihara discloses the antireflective film material comprises a polymer (A) comprising copolymerized repeating units of formula(s) (1) and/or (2), an organic solvent (B), an acid generator (C) and a crosslinking agent (D). (Abstract; Para 0021). Ogihara goes on to disclose formula(s) 1 and 2 in greater detail. Ogihara discloses to obtain the polymer of Formula 1 it is preferable to use a silicon containing compound such as a monomer (a) or (b). (Para, 0033). Ogihara explains R1a is a monovalent organic group that can react with a crosslinking agent and may comprise a hydroxyl group, ester group or an epoxy group, with epoxy group being preferable so it can react with a crosslinking agent. (Para, 0034). Ogihara discloses the organic group is a substitution group that comprises carbon. (Para, 0034). Ogihara further discloses that preferable monovalent organic group serving as R1a may be an organic group in which one or more hydrogen atoms of the straight, branched or cyclic alkyl group having 1-20 carbon atoms have been substituted by a hydroxyl group, an organic group esterified by carboxylic acid having not more than 4 carbon atoms or an organic group of the repeating unit illustrated as a preferable repeating unit in Formula (1) that corresponds to the mole fraction p and that has a reactive group. (Para, 0034). Ogihara discloses R2 is a monovalent group that has a light-absorbing group that absorbs light at a wavelength of 150 to 300nm and may preferably have an anthracene ring, a naphthalene ring a benzene ring or one of these rings having one or more substitution groups such as an alkoxy, acyloxy, acetal group having 1 to 6 carbons, a methoxy, t-butoxy, t-amyloxy, acetoxy or 1-ethoxyethoxy group as shown in the example of a preferably repeating unit that corresponds to t amole fraction 1-p and that has a light absorbing group. (Para, 0035). Ogihara discloses R3 is a hydroxyl group, an alkyl group having 1 to 6 carbon atoms, an alkoxy group having 1 to 4 carbon atoms, or has the same definition as that of R2. (Para, 0036). Ogihara discloses R4 has the same definition as that of R1a or R3. (Para, 0037-0038). 
Ogihara discloses as a method for synthesizing the polymers hydrolysis and condensation of the monomer expressed as formula (a) and (b) may be performed. (Para, 0044) Ogihara discloses about 0.2 to 0.44 moles of water per one mole of monomer is added. (Para, 0044). Ogihara discloses catalysts that may be used including acids, bases, and metal chelates. (Para, 0044). Ogihara discloses as for the reaction operation the monomers may be dissolved in an organic solvent and water may be added to start the hydrolysis. (Para 0045). Ogihara discloses the catalyst can be added to the water or to the organic solvent. (Para, 0045). Ogihara 
Ogihara discloses an acid generator may also be added as component (B) to further accelerate the heat-induced crosslinking reaction. (Para, 0058). This disclosure teaches and/or suggests the limitation of claim 6. Ogihara discloses a crosslinking agent of the component (D) may be material for crosslinking with the polymer of Formula (1) or (2) in the presence of an acid. (Para, 0103). Ogihara discloses exemplary crosslinking agent includes melamine compounds, epoxy compounds, thioepoxy compounds, guanamine compounds, isocyanine compounds, azide compounds, etc. (Para, 0103-112). Ogihara discloses the preferably the amount of hydroxy-containing additive or epoxy containing additive may be preferably 5 to 50 weights parts, particularly preferably 10- to 40 weights part with respect to 100 weight parts polymer of Formula (1) or (2) or if both used then the total of the two. (Para, 0113). These discloeus teach and/or suggest the limitations of claim 5. 
Ogihara then discloses a pattern formation method as illustrated in Figure 1. Ogihara discloses the antireflection film is formed by applying the antireflective film material 10 as disclosed onto a substrate 12. (Para, 0018; Fig.1). Ogihara discloses the layer may be spin coated and then the solvent is evaporated by baking to advance the crosslinking reaction and prevent mixing with the photoresist film 11. (Para, 0018; Fig.1). As discussed above Ogihara teaches and/or suggests the resist underlayer film forming composition of claim 1; therefore, it necessarily follows these disclosures of Ogihara also teach and/or suggest the limitations of claim 9. Ogihara discloses after the antireflective film 10 is formed a photoresist film 11 is formed thereon by spin-coating and then pre-baking the photoresist film 11. (Para, 0119; Fig.1). Ogihara 
Ogihara also discloses a pattern formation embodiment where an organic film is formed on the substrate over which the antireflective film material 10 is then formed and baked. (Para, 0124). Ogihara discloses a photoresist film 11 is formed over the antireflective film and is also pre-baked to form a photoresist film. (Para, 0124). Ogihara discloses a pattern circuit region of the photoresist film is exposed to light, and then developed with a developing liquid to form a resist pattern in the photoresist film which is the used to etch the antireflective film the organic film underlying the antireflective film and then the underlying substrate. (Para, 0124-0131; Fig. 2). These disclosures and the illustrations of Figure 2 teach and/or suggest the limitations of claim 12. As discussed above, the disclosures of Ogihara teach and/or suggest the resist underlayer film forming composition of claim 1 as well as the method steps for patterning the film of claim 12. Moreover, Ogihara discloses an exemplary developing solution as TMAH aqueous solution. Therefore, the disclosures and illustrations of Ogihara also encompass the limitation of claim 13. 
Therefore, the disclosures of claims 1-13 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Ogihara as well as the teachings one of ordinary skill in the art would have reasonably understood form the discloeus of Ogihara as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899